[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-14566                 ELEVENTH CIRCUIT
                                                             FEBRUARY 9, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                     D. C. Docket No. 92-03008-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JOSE ALBERTO SANCHEZ,
a.k.a. Cheo,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (February 9, 2009)

Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     In 1992, Jose Alberto Sanchez pled guilty to conspiracy to possess with
intent to distribute 50 grams or more of crack cocaine, in violation of 21 U.S.C. §

846. At sentencing, the district court found Sanchez accountable for more than 2.5

kilograms of the drug. That amount yielded a base offense level of 38. Sanchez’s

total offense level was 41.1 That level coupled with a criminal history category of

IV yielded a Guidelines sentence range of 360 months to life imprisonment. The

district court sentenced Sanchez to a prison term of 366 months.

       In March 2008, Sanchez moved the district court to reduce his sentence

pursuant to 18 U.S.C. § 3582(c)(2) based on Guidelines Amendment 706, which is

retroactive, that lowered base levels for crack cocaine. The court denied his

motion. He now appeals its decision, contending that he is entitled to a sentence

reduction because Amendment 706 reduced his base offense level and, therefore,

lowered his sentence range under the Guidelines.

       Under § 3582, a district court may not modify a term of imprisonment once

it has been imposed except where expressly permitted by statute or by Federal Rule

of Criminal Procedure 35. 18 U.S.C. § 3582(c)(1)(B). One statutory exception to

this general rule provides that:

       [I]n the case of a defendant who has been sentenced to a term of
       imprisonment based on a sentencing range that has subsequently been


       1
         The court increased Sanchez’s offense level to 43 because he was a manager or
supervisor of the drug conspiracy and possessed a firearm in connection with the offense, and
then reduced the offense level to 41 because he accepted responsibility for his criminal conduct.

                                                2
      lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
      upon motion of the defendant or the Director of the Bureau of Prisons,
      or on its own motion, the court may reduce the term of imprisonment,
      after considering the factors set forth in section 3553(a) to the extent
      that they are applicable, if such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2).

      Amendment 706 provides a two-level reduction in base offense levels for

certain crack-cocaine offenses. Even if this lowers Sanchez’s offense level from

41 to 39, a level 39 coupled with a criminal history category of IV still yields a

Guidelines range sentence of 360 months to life imprisonment. In United States v.

Moore, 541 F.3d 1323, 1327-28 (11th Cir. 2008), we held that a defendant whose

base offense level was lowered by Amendment 706 was not entitled to a sentence

reduction if the amendment did not lower his Guidelines sentence range. Because

Amendment 706 had no effect on Sanchez’s sentence range, he is ineligible for a

sentence reduction under § 3582(c)(2). The district court’s ruling is accordingly

      AFFIRMED.




                                           3